Case 9:20-cv-80027-RKA Document 11 Entered on FLSD Docket 02/26/2020 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA


                            Case No.9:20-cv-80027-ALTMAN/Brannon


  THE LOMNITZER LAW FIRM, P.A.                  )
  Plaintiff                  )
                                                )
                                                )
         v.                                     )
                                                )
  MALIBU MEDIA, LLC                             )
       Defendant                                )
                                                )

                PLAINTIFF’S MOTION FOR DEFAULT FINAL JUDGMENT

         NOW COMES THE PLAINTIFF, by and through undersigned counsel, and moves for

  Default Final Judgment against the Defendant pursuant to this Court’s Order on Default Judgment

  Procedure (ECF No. 10) and states as follows:

     1. Defendant was served with the Summons and Complaint on January 12, 2020 (ECF No.

         7). Defendant’s response to the complaint was due on February 7, 2020. No response has

         been filed and no application for an extension of time has been filed.

     2. The Clerk Entered Default on February 10, 2020 (ECF No. 9).

     3. The concurrently filed Affidavit/Declaration of Lorri Lomnitzer, President of Plaintiff,

         established the following:

              a. The Lomnitzer Law Firm, P.A. (“The Firm”) provided legal services to Defendant

                 pursuant to an Engagement Agreement including but not limited to coordinating

                 litigation on behalf of Defendant on a nationwide basis, receiving settlements of

                 such litigation, depositing such settlements into the Firm’s trust account, and

                 paying certain fees and expenses in connection with Malibu’s litigation. The Firm


                                                 SCHNEIDER IP LAW
                                7127 CORNING CIRCLE, BOYNTON BEACH, FL 33437-3987
Case 9:20-cv-80027-RKA Document 11 Entered on FLSD Docket 02/26/2020 Page 2 of 6



                issued invoices to Malibu on a regular basis for the services provided to Malibu

                under the Engagement Agreement, paid some of the Firm’s invoices from the

                monies deposited into the Firm’s trust account, and remitted monies from the

                Firm’s trust account to Malibu. On or about October 31, 2018, the Firm and Malibu

                entered into an Addendum to the Agreement reflecting, inter alia, the frequency of

                invoices to Malibu, the maximum amount of services to be invoiced each month,

                and the frequency of payments of the Firm’s invoices. The Firm issued invoices to

                Malibu on a regular basis for the incurred expenses in connection with the

                provision of those legal services. (Affidavit/Declaration of Lorri Lomnitzer, ¶¶3-4)

            b. Beginning at a date presently unknown, Malibu began a program of circumventing

                the Agreement, the Addendum, and the relationship between the Firm and Malibu

                by instructing attorneys in various jurisdictions that were representing Malibu in

                the nationwide litigation to by-pass the Firm and to remit settlement monies from

                such litigation other than to the Firm while still expecting the Firm to pay expenses

                incurred for and on behalf of and for the benefit of Malibu. (Id. ¶5)

            c. The facts in the complaint are verified except as to Defendant’s new (last known)

                address, and various dollar figures are corrected/updated. (Id. ¶¶6-8).

     4. The current financial status is as follows:

            a. Plaintiff currently is holding $58,284.34 in its attorney trust account;

            b. Defendant currently owes Plaintiff, excluding interest,

                based on invoices listed in Exhibit A to the Complaint

                the amount of:                                                          $262,549.92

            c. Defendant further owes Plaintiff Interest through 12/31/19


                                                        2
                                                  SCHNEIDER IP LAW
                                 7127 CORNING CIRCLE, BOYNTON BEACH, FL 33437-3987
Case 9:20-cv-80027-RKA Document 11 Entered on FLSD Docket 02/26/2020 Page 3 of 6



                based on the provision in the Engagement Agreement providing

                for interest, as stated in the complaint, in the amount of:         $17,508.40

           d. Defendant further owes Plaintiff Interest for the period of

                1/1/20 through 2/29/20 in the amount of:                            $7,876.50

           e. Defendant further currently owes Plaintiff for various third-party

                Invoices as set forth in paragraph 21 of the Complaint,

                it being understood, however, that Plaintiff does not undertake

                to pay those third-party invoices unless and until Plaintiff

                collects that amount from Defendant over and above

                the amounts Defendant otherwise owes Plaintiff;                     $10,888.34

           f.    Defendant further owes Plaintiff the costs of this action

                in the amount of                                                       $475.00

           g. Defendant further owes Plaintiff its reasonable attorney fees

                in an amount to be determined by the Court based on the

                attorney-fee provision in the Engagement Agreement

                as stated in the complaint. (Affidavit/Declaration of Lorri Lomnitzer ¶¶8(a-g),9)

     5. The total amount that Defendant owes Plaintiff based on Paragraphs 4(b) through 4(g)

        above is $ 299,298.16 plus reasonable attorney fees, it being understood that the amount

        in Paragraph 4(e) above is not listed specifically in the summary in paragraph 8 of the

        Affidavit/Declaration of Lorri Lomnitzer but does appear in Paragraph 21 of the now-

        verified complaint.

     6. Plaintiff proffers to provide copies of the Engagement Agreement and invoices to the

        Court under seal if the Court wishes to review copies of such documents.


                                                       3
                                                 SCHNEIDER IP LAW
                                7127 CORNING CIRCLE, BOYNTON BEACH, FL 33437-3987
Case 9:20-cv-80027-RKA Document 11 Entered on FLSD Docket 02/26/2020 Page 4 of 6



     7. No affidavit under the Servicemembers Civil Relief Act, 50 U.S.C. §3931(b) is applicable.



  Relief requested:

     1. Plaintiff seeks entry of Final Default Judgment in the amount of $299,298.16 plus

         reasonable attorney fees.

     2. Plaintiff seeks authorization from the Court to take the funds being held in its trust account

         in the amount of $59,284.34 and apply those funds to pay Plaintiff’s invoices to the

         Defendant, oldest invoices first.

     3. Plaintiff seeks leave to submit is application for attorney fees as provided for in Local

         Rule 7.3.

  A proposed order and a proposed final judgment are submitted concurrently pursuant to this

  Court’s CM/ECF Administrative Procedures.




                            SPECIAL CERTIFICATE OF SERVICE

         On February 10, 2020, the undersigned received an e-mail from attorney Jason (Jay)

  Kotzker stating: “Ms. Pelissier has asked me to reach out to you to request a short extension of

  time within which to answer the complaint filed against Malibu Media, LLC. This firm will not


                                                        4
                                                  SCHNEIDER IP LAW
                                 7127 CORNING CIRCLE, BOYNTON BEACH, FL 33437-3987
Case 9:20-cv-80027-RKA Document 11 Entered on FLSD Docket 02/26/2020 Page 5 of 6



  be handling the matter, but is seeking the professional courtesy of the extension on behalf of the

  company. I believe a week or two would be sufficient.” The e-mail was sent from

  jason@klgip.com. Ms. Pelissier (Ms. Colette Pelissier) has been identified as the principal of

  Malibu and the person who signed the Engagement Agreement with Plaintiff on behalf of

  Defendant.

         Also, on February 10, 2020, the undersigned received an e-mail from attorney David E.

  Rosen stating: “This follows up on my earlier voicemail. I am counsel for Malibu Media. We

  are in the process of locating local counsel to defend the above-referenced action. Please let me

  know if you will agree to a 2-week extension of time to respond to the complaint.” The e-mail

  was sent from drosen@murphyrosen.com.

         The undersigned responded to both of the above emails the same day, February 10 2020

  but has not heard back from either attorney.

         I hereby certify that copies of the foregoing Motion and Affidavit/Declaration of Lorri

  Lomnitzer have been served as follows:

         1.      via e-mail to Mr. Kotzker at jason@klgip.com;

         2.      via e-mail to Mr. Rosen at drosen@murphyrosen.com;

         3.      The Court’s Order (ECF No. 10) requires a copy of the motion be sent to

  Defendant, and because the aforementioned attorneys have not confirmed that they represent

  Defendant in this matter, a copy of the foregoing Motion and Affidavit/Declaration of Lorri

  Lomnitzer have been served on Defendant by first class mail, postage pre-paid, addressed to

  Colette Pelissier, Agent for Service, Malibu Media, LLC, 30700 Russell Ranch Road, Suite 250,

  Westlake Village, CA. 91362,

         all the above being served on this 26th day of February, 2020.


                                                        5
                                                  SCHNEIDER IP LAW
                                 7127 CORNING CIRCLE, BOYNTON BEACH, FL 33437-3987
Case 9:20-cv-80027-RKA Document 11 Entered on FLSD Docket 02/26/2020 Page 6 of 6




  Dated: February 26, 2020                  Respectfully submitted,
                                             /s/ Jerold I. Schneider
                                             Jerold I. Schneider
                                             Florida Bar No.: 26975
                                             Schneider IP Law
                                             7127 Corning Cir.
                                             Boynton Beach, FL 33437-3987
                                             Telephone: (561) 309-5374
                                             Jerold.schneider@schneideriplaw.legal
                                                 Attorney for Plaintiff




                                                    6
                                              SCHNEIDER IP LAW
                             7127 CORNING CIRCLE, BOYNTON BEACH, FL 33437-3987
